As filed with the Securities and Exchange Commission on January 13, 2017 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 271 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 272 x (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 220 East Las Colinas Boulevard, Suite 1200 Irving, Texas 75039 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 220 East Las Colinas Boulevard Suite 1200 Irving, Texas 75039 (Name and Address of Agent for Service) With copies to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1600 It is proposed that this filing will become effective (check appropriate box) x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This amendment is being filed solely to submit exhibits containing risk/return summary information in interactive data format that is identical to the risk/return information contained in the Registrant’s Prospectus for the A Class, C Class, Y Class, Institutional Class, Investor Class and SP Class shares of the American Beacon SiM High Yield Opportunities Fund, American Beacon The London Company Income Equity Fund, American Beacon Zebra Small Cap Equity Fund, American Beacon Flexible Bond Fund and American Beacon Sound Point Floating Rate Income Fund which was filed with the Securities and Exchange Commission in Post-Effective Amendment No. 269 to the Registrant’s registration statement on December 23, 2016. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant represents that this Amendment meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 271 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Irving and the State of Texas, on January 13, 2017. AMERICAN BEACON FUNDS By: /s/ Gene L. Needles, Jr. Gene L. Needles, Jr. President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 242 Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Gene L. Needles, Jr. President (Principal Executive Officer) January 13, 2017 Gene L. Needles, Jr. /s/ Melinda G. Heika Treasurer (Principal Financial Officer) January 13, 2017 Melinda G. Heika Gilbert G. Alvarado* Trustee January 13, 2017 Gilbert G. Alvarado Joseph B. Armes* Trustee January 13, 2017 Joseph B. Armes Gerard J. Arpey* Trustee January 13, 2017 Gerard J. Arpey Brenda A. Cline* Trustee January 13, 2017 Brenda A. Cline Eugene J. Duffy* Trustee January 13, 2017 Eugene J. Duffy Thomas M. Dunning* Trustee January 13, 2017 Thomas M. Dunning Alan D. Feld* Trustee January 13, 2017 Alan D. Feld Richard A. Massman* Chairman and Trustee January 13, 2017 Richard A. Massman Barbara J. McKenna* Trustee January 13, 2017 Barbara J. McKenna R. Gerald Turner* Trustee January 13, 2017 R. Gerald Turner *By /s/ Rosemary K. Behan Rosemary K. Behan, Attorney-in-Fact EXHIBIT INDEX Type Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document POWER OF ATTORNEY I, Gilbert G. Alvarado , Trustee of the American Beacon Funds and the American Beacon Select Funds (collectively, the “Trusts”), hereby constitute and appoint Rosemary K. Behan, Trinh N. Lai, and Teresa A. Oxford, each of them with the power to act without any other and with full power of substitution, my true and lawful attorney with full power to sign for me in my capacity as Trustee for the Trusts any Registration Statement on Form N-1A under the Securities Act of 1933 and/or the Investment Company Act of 1940 and any amendments thereto of the Trusts and all instruments necessary or desirable in connection therewith, hereby ratifying and confirming my signature as it may be signed by said attorney to any and all amendments to said Registration Statements. Pursuant to the requirements of the Securities Act of 1933, as amended, this instrument has been signed below by the following in my capacity and on the 4 th day of March, 2016. /s/ Gilbert G. Alvarado Gilbert G. Alvarado, Trustee POWER OF ATTORNEY I, Joseph B. Armes , Trustee of the American Beacon Funds and the American Beacon Select Funds (collectively, the “Trusts”), hereby constitute and appoint Rosemary K. Behan, Trinh N. Lai, and Teresa A. Oxford, each of them with the power to act without any other and with full power of substitution, my true and lawful attorney with full power to sign for me in my capacity as Trustee for the Trusts any Registration Statement on Form N-1A under the Securities Act of 1933 and/or the Investment Company Act of 1940 and any amendments thereto of the Trusts and all instruments necessary or desirable in connection therewith, hereby ratifying and confirming my signature as it may be signed by said attorney to any and all amendments to said Registration Statements. Pursuant to the requirements of the Securities Act of 1933, as amended, this instrument has been signed below by the following in my capacity and on the 4 th day of March, 2016. /s/ Joseph B. Armes Joseph B. Armes, Trustee POWER OF ATTORNEY I, Gerard J. Arpey , Trustee of the American Beacon Funds and the American Beacon Select Funds (collectively, the “Trusts”), hereby constitute and appoint Rosemary K. Behan, Trinh N. Lai, and Teresa A. Oxford, each of them with the power to act without any other and with full power of substitution, my true and lawful attorney with full power to sign for me in my capacity as Trustee for the Trusts any Registration Statement on Form N-1A under the Securities Act of 1933 and/or the Investment Company Act of 1940 and any amendments thereto of the Trusts and all instruments necessary or desirable in connection therewith, hereby ratifying and confirming my signature as it may be signed by said attorney to any and all amendments to said Registration Statements. Pursuant to the requirements of the Securities Act of 1933, as amended, this instrument has been signed below by the following in my capacity and on the 4 th day of March, 2016. /s/ Gerard J. Arpey Gerard J. Arpey, Trustee POWER OF ATTORNEY I, Brenda A. Cline , Trustee of the American Beacon Funds and the American Beacon Select Funds (collectively, the “Trusts”), hereby constitute and appoint Rosemary K. Behan, Trinh N. Lai, and Teresa A. Oxford, each of them with the power to act without any other and with full power of substitution, my true and lawful attorney with full power to sign for me in my capacity as Trustee for the Trusts any Registration Statement on Form N-1A under the Securities Act of 1933 and/or the Investment Company Act of 1940 and any amendments thereto of the Trusts and all instruments necessary or desirable in connection therewith, hereby ratifying and confirming my signature as it may be signed by said attorney to any and all amendments to said Registration Statements. Pursuant to the requirements of the Securities Act of 1933, as amended, this instrument has been signed below by the following in my capacity and on the 4 th day of March, 2016. /s/ Brenda A. Cline Brenda A. Cline, Trustee POWER OF ATTORNEY I, Eugene J. Duffy, Trustee of the American Beacon Funds and the American Beacon Select Funds (collectively, the “Trusts”), hereby constitute and appoint Rosemary K. Behan, Trinh N. Lai, and Teresa A. Oxford, each of them with the power to act without any other and with full power of substitution, my true and lawful attorney with full power to sign for me in my capacity as Trustee for the Trusts any Registration Statement on Form N-1A under the Securities Act of 1933 and/or the Investment Company Act of 1940 and any amendments thereto of the Trusts and all instruments necessary or desirable in connection therewith, hereby ratifying and confirming my signature as it may be signed by said attorney to any and all amendments to said Registration Statements. Pursuant to the requirements of the Securities Act of 1933, as amended, this instrument has been signed below by the following in my capacity and on the 4th day of March, 2016. /s/ Eugene J. Duffy Eugene J. Duffy, Trustee POWER OF ATTORNEY I, Thomas M. Dunning, Trustee of the American Beacon Funds and the American Beacon Select Funds (collectively, the “Trusts”), hereby constitute and appoint Rosemary K. Behan, Trinh N. Lai, and Teresa A. Oxford, each of them with the power to act without any other and with full power of substitution, my true and lawful attorney with full power to sign for me in my capacity as Trustee for the Trusts any Registration Statement on Form N-1A under the Securities Act of 1933 and/or the Investment Company Act of 1940 and any amendments thereto of the Trusts and all instruments necessary or desirable in connection therewith, hereby ratifying and confirming my signature as it may be signed by said attorney to any and all amendments to said Registration Statements. Pursuant to the requirements of the Securities Act of 1933, as amended, this instrument has been signed below by the following in my capacity and on the 4th day of March, 2016. /s/ Thomas M. Dunning Thomas M. Dunning, Trustee POWER OF ATTORNEY I, Alan D. Feld, Trustee of the American Beacon Funds and the American Beacon Select Funds (collectively, the “Trusts”), hereby constitute and appoint Rosemary K. Behan, Trinh N. Lai, and Teresa A. Oxford, each of them with the power to act without any other and with full power of substitution, my true and lawful attorney with full power to sign for me in my capacity as Trustee for the Trusts any Registration Statement on Form N-1A under the Securities Act of 1933 and/or the Investment Company Act of 1940 and any amendments thereto of the Trusts and all instruments necessary or desirable in connection therewith, hereby ratifying and confirming my signature as it may be signed by said attorney to any and all amendments to said Registration Statements. Pursuant to the requirements of the Securities Act of 1933, as amended, this instrument has been signed below by the following in my capacity and on the 4th day of March, 2016. /s/ Alan D. Feld Alan D.
